                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00511-STV

STEVEN G. SISNEROS,

       Plaintiff,

v.

MANHEIM DENVER,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter comes before the Court on the Renewed Motion to Dismiss Plaintiff’s

Complaint under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) (the “Motion”)

[#21], filed by Defendant Manheim Remarketing, Inc., d/b/a Manheim Denver. [#21] Both

parties have consented to proceed before this Court for all proceedings, including the

entry of final judgment, pursuant to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. [##10,

15, 16] This Court has carefully considered the Motion and related briefing, the case file

and the applicable case law, and has determined that oral argument would not materially

assist the Court. For the following reasons, the Court GRANTS the Motion to the extent

it seeks dismissal of Plaintiff’s Amended Complaint, but DENIES the Motion to the extent

it seeks dismissal with prejudice.




                                            1
I.     FACTUAL AND PROCEDURAL BACKGROUND

       In January 2005, after serving 25 years with the United States Navy, Plaintiff was

hired by Defendant as a vehicle inspector. 1 [#20 at ¶¶ 1, 3] In 2007, Plaintiff was

promoted to Vehicle Entry Manager. [Id. at ¶ 4] As a result of the promotion, Defendant

promised Plaintiff that his pay would be increased, but did not provide documents

detailing the increase. [Id. at ¶¶ 4, 6] To the best of Plaintiff’s knowledge, he was the

only Hispanic manager while he worked for Defendant. [Id. at ¶ 5]

       Plaintiff’s responsibilities grew and it became normal for him to work 12-14 hours

per day, including holidays. [Id. at ¶ 7] In 2016, because Plaintiff was required to work

on Thanksgiving, he contacted his supervisor and told him that his salary did not justify

the long hours and holidays, and that he no longer wanted to work such hours. [Id. at ¶¶

8-9] Plaintiff’s supervisor responded that Plaintiff should not be upset because he had a

Navy pension and did not need the money. [Id. at ¶ 10]

       Following that conversation, Plaintiff spoke with another supervisor, who informed

Plaintiff that his compensation was below the company minimum for his position. [Id. at

¶ 11] Plaintiff spoke to the human resources department, which confirmed that Plaintiff

was being paid below the position minimum, and raised Plaintiff’s pay. [Id. at ¶ 12]

Plaintiff claims that the new pay amount still fell below the company minimum for his

position. [Id.]




1 The facts are drawn from the allegations in the Amended Complaint, which must be
taken as true when considering a motion to dismiss. Wilson v. Montano, 715 F.3d 847,
850 n.1 (10th Cir. 2013) (citing Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.2011)).
                                           2
       On March 1, 2018, Plaintiff filed an Employment Discrimination Complaint alleging

that he was discriminated against based on race and age. 2 [#1] That Complaint did not

contain any factual content supporting Plaintiff’s claims. [Id.] On May 9, 2018, Defendant

moved to dismiss the Complaint. [#13] At a status conference held on May 23, 2018,

this Court granted Plaintiff leave to amend his Complaint and denied the original Motion

to Dismiss. [#19] The Court specifically instructed Plaintiff to attach to an amended

complaint all of the materials that he had filed with the Equal Employment Opportunity

Commission (“EEOC”). [May 23, 2018 hearing, 11:02:21-11:02:55]

       Plaintiff filed his Amended Complaint on June 15, 2018. [#20] On July 2, 2018,

Defendant filed the instant Motion. [#21] Plaintiff did not timely respond, yet this Court

sua sponte granted Plaintiff an extension. [#22] Eventually, Plaintiff filed a Response,

which simply copied an earlier stricken amendment to the Amended Complaint. [#29;

see also #26] Defendant replied to this Response. [#31]

II.    STANDARD OF REVIEW

       Defendant seeks to dismiss the Amended Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6).       [See generally #21]     Federal Rule of Civil

Procedure 12(b)(1) empowers a court to dismiss a complaint for “lack of subject-matter

jurisdiction.” Dismissal under Rule 12(b)(1) is not a judgment on the merits of a plaintiff’s

case, but only a determination that the court lacks authority to adjudicate the matter. See

Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are

courts of limited jurisdiction and may only exercise jurisdiction when specifically




2Plaintiff attached the EEOC Charge of Discrimination to the Complaint, as well as the
EEOC Intake Questionnaire, but the Intake Questionnaire appears incomplete. [#1-1]
                                             3
authorized to do so). A court lacking jurisdiction “must dismiss the cause at any stage of

the proceeding in which it becomes apparent that jurisdiction is lacking.” Basso v. Utah

Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” In deciding a motion under

Rule 12(b)(6), a court must “accept as true all well-pleaded factual allegations . . . and

view these allegations in the light most favorable to the plaintiff.” Casanova v. Ulibarri,

595 F.3d 1120, 1124 (10th Cir. 2010) (quoting Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009)).       Nonetheless, a plaintiff may not rely on mere labels or

conclusions, “and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility refers “to the

scope of the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “The burden is on the plaintiff

to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief.” Id. (quoting Twombly, 550 U.S. at 556). The ultimate duty of the court

is to “determine whether the complaint sufficiently alleges facts supporting all the

elements necessary to establish an entitlement to relief under the legal theory proposed.”

Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).



                                               4
       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). “The

Haines rule applies to all proceedings involving a pro se litigant.” Id. at 1110 n.3. The

court, however, cannot be a pro se litigant’s advocate. See Yang v. Archuleta, 525 F.3d

925, 927 n.1 (10th Cir. 2008).

III.   ANALYSIS

       Exhaustion of administrative remedies is a prerequisite to suit for discrimination

claims under Title VII. Apsley v. Boeing Co., 691 F.3d 1184, 1210 (10th Cir. 2012).

“[F]ailure to exhaust administrative remedies is a bar to subject matter jurisdiction.”

McBride v. CITGO Petroleum Corp., 281 F.3d 1099, 1106 (10th Cir. 2002). As a result,

the burden of demonstrating exhaustion rests with Plaintiff. Id.

       The Court looks to the discrimination charge filed with the EEOC in determining

whether administrative remedies have been exhausted. Jones v. U.P.S., Inc., 502 F.3d

1176, 1186 (10th Cir. 2007). “[A]dministrative remedies generally must be exhausted as

to each discrete instance of discrimination or retaliation.” Apsley, 691 F.3d at 1210.

Because “each discrete incident of alleged discrimination or retaliation constitutes its own

unlawful employment practice for which administrative remedies must be exhausted,” the

EEOC “charge must contain facts concerning the discriminatory and retaliatory actions

underlying each claim.” Jones, 502 F.3d at 1186 (quotations omitted). As a result, “a

plaintiff’s claim in federal court is generally limited by the scope of the administrative

investigation that can reasonably be expected to follow the charge of discrimination

submitted to the EEOC.” Id. (quotation omitted).



                                             5
       Here, Plaintiff’s EEOC charge does not give any facts underlying his allegations of

discrimination. [#1-1 at 5] Rather, Plaintiff merely checked the boxes for national origin,

age, and disability discrimination, and stated that Plaintiff believed he was discriminated

against because of his age, national origin (Hispanic), and disability. [Id.] Neither the

charge, nor the portion of the Intake Questionnaire provided to the Court, contain any

facts to support Plaintiff’s perceived discrimination. 3 [Id.at 5-6] Plaintiff’s vague and

conclusory statements in his charge that he believes he was discriminated against on the

basis of age, national origin, and disability, without any facts to support that alleged

discrimination, were insufficient to exhaust his administrative remedies. See Manning v.

Blue Cross & Blue Shield of Kansas City, 522 F. App’x 438, 441 (10th Cir. 2013) (finding

statements in charge, that plaintiff believed “she was treated unequally and denied

employment opportunities due to her race and national origin, retaliated against in

violation of her rights, [and] not offered a reasonable accommodation for diabetes and

history of carpal tunnel and blood clots,” “were too vague to give defendants notice of the

challenged conduct”); Richardson v. Rusty Eck Ford, Inc., No. 12-1313-KHV, 2013 WL

1704930, at * 6 (D. Kan. April 19, 2013) (analyzing Manning and several district court

cases, and concluding that “although the standard for exhaustion is a low one, a charge

must provide enough information to give an employer notice of the claims”). Accordingly,

the Court GRANTS Defendant’s Motion to Dismiss [#21] to the extent it seeks dismissal

of Plaintiff’s Amended Complaint, and DISMISSES the Amended Complaint [#20]




3 As noted above, at the May 23 status hearing, this Court instructed Plaintiff to attach to
his Amended Complaint any documents he filed with the EEOC. Despite filing various
employment documents with the Court [##24, 26], Plaintiff did not attach any documents
to his Amended Complaint [see #20].
                                             6
WITHOUT PREJUDICE. See, e.g., Kelly v. Wilson, 426 F. App’x 629, 633 (10th Cir.

2011) (holding that dismissal for lack of subject matter jurisdiction must be without

prejudice).



DATED: October 24, 2018                      BY THE COURT:


                                             s/Scott T. Varholak
                                             United States Magistrate Judge




                                         7
